DETAILED ACTION
	This action is in response to the amendment filed 12/30/2020.  Currently, claims 1, 3, 4, 6-14, 16-18 and 20-23 and 27-31 are pending in the application.  Claims 17, 27 and 28 are withdrawn and not examined at this point.  Claims 2, 5, 15, 19 and 24-26 are cancelled by Applicant. New claims 29-31 are added by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Arguments
Applicant’s amendment to the specification is sufficient to overcome the previous objection to claim 1.
Applicant’s amendment to claim 1 is sufficient to overcome the previous rejection of claims 1, 3, 4, 6-14 and 16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that no additional structure or structural element beyond the arch secured by the attachment mechanism is needed to constrain the patient’s tongue) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s argument that Tepper does not teach the arch is itself capable of constraining a tongue of the patient, the examiner respectfully disagrees. As detailed below, the examiner is interpreting the connected lingual portion 134, filaments 135, 136 and clearance 142 to correspond to the claimed “arch.” Tepper teaches in columns 10-11, lines 66-6 that the lingual portion 134 engages the dorsum of the tongue and “urges the tongue through central spacing 148.” Thus, the lingual portion 134 functions to constrain the tongue by urging the tongue into position, which enables the arch (formed by the shape of lingual portion 134, filaments 135, 136 and clearance 142) as a whole to perform this function.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “opposite ends of the arch are secured by the attachment mechanism such that the arch is itself capable of constraining a tongue of the patient,” which is a claim limitation lacking proper antecedent basis in the specification. Applicant should amend .  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  claim 29 recites “the arch comprises a wire at the apex,” which is a claim limitation lacking proper antecedent basis in the specification. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  in order to improve the clarity of the claim, “the arch comprises a wire at the apex” should be amended to recite ---the arch is formed by a wire at the apex---.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  claim 31 recites “the arch is a single piece,” which is a claim limitation lacking proper antecedent basis in the specification. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6-14, 16 and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 7, 11 and 31 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tepper (US 5,052,409).
In regards to claim 1, Tepper teaches in Figure 16 an attachment mechanism (indentations 120, 121, 122, 124, 125, 126) to attach the dental appliance onto predetermined teeth of an upper jaw of a patient (see columns 9-10, lines 63-4); and a constraining mechanism (lingual portion 134; filaments 135, 136) linked (inasmuch as the structures are connected together to form a unit) to the attachment mechanism (indentations 120, 121, 122, 124, 125, 126), where the constraining mechanism (lingual portion 134; filaments 135, 136) includes (inasmuch as it is shaped as) an arch (formed by the shape of lingual portion 134, filaments 135, 136 and clearance 142) extending from the attachment mechanism (indentations 120, 121, 122, 124, 125, 126) and 

    PNG
    media_image1.png
    554
    649
    media_image1.png
    Greyscale

In regards to claim 7, Tepper teaches the apparatus of claim 1. Tepper teaches in Figure 16 and column 10, lines 35-37 first and second sleeves (sleeves 140), the first and second sleeves (sleeves 140) receiving ends (135, 136) of the arch (formed by the shape of lingual portion 134, filaments 135, 136 and clearance 142).
In regards to claim 11, Tepper teaches the apparatus of claim 1. Tepper teaches in Figure 16 a plurality of stems (thin wire filaments 128) adapted to extend rearward within a mouth of the patient, the plurality of stems (thin wire filaments 128) adapted to be positioned against an edge of the palate near palatal surfaces (which would be positioned against palatal proton 115, in use) of teeth of the upper jaw of the patient.
In regards to claim 31, Tepper teaches the apparatus of claim 1. Tepper teaches in Figure 16 that the arch (formed by the shape of lingual portion 134, filaments 135, 136 and clearance 142) is a single piece (inasmuch as lingual portion 134, filaments 135, 136 and clearance 142 are attached together to form a single unit).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 4 and 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tepper (US 5,052,409) in view of Gerber (US 3,162,948).
In regards to claims 3 and 4, Tepper teaches the apparatus of claim 1. Tepper teaches in Figure 16 and column 4, lines 64-65 that the attachment mechanism (indentations 120, 121, 122, 124, 125, 126) is adapted to be located respectively on two opposite molars or premolars of the upper jaw of the patient.
Tepper does not teach that the attachment mechanism comprises a first band and a second band; wherein the first band and the second band are configured to be tightened on the two opposite molars.
 However, Gerber teaches in Figures 1 and 5 that the attachment mechanism (12, 14) comprises a first band and a second band (“bands 12 and 14” explicitly taught 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the attachment mechanism of Tepper to comprise a first band and a second band; wherein the first band and the second band are configured to be tightened on the two opposite molars as taught by Gerber because this element is known to more securely fit around the patient’s teeth for anchoring the appliance to the patient, as Gerber teaches in Figure 1 and column 2, lines 4-6.
In regards to claims 8-10, Tepper teaches the apparatus of claim 1. Tepper does not teach that the arch includes a plurality of loops; wherein the plurality of loops includes at least one substantially horizontal loop and at least one substantially vertical loop; wherein the at least one substantially horizontal loop enables adjustment of a width of the arch, and wherein the at least one substantially vertical loop enables adjustment of a vertical position of the arch.
However, Gerber teaches in Figures 1, 2 and 4 that the arch includes a plurality of loops (30, 40, 42). Gerber teaches in Figures 1, 2 and 4 that the plurality of loops (30, 40, 42) includes at least one substantially horizontal loop (40, 42; explicitly taught to be “horizontal”) and at least one substantially vertical loop (30). Gerber teaches in Figures 1, 2 and 4 that the at least one substantially horizontal loop (40, 42) enables adjustment of a width of the arch (column 2, lines 38-47), and wherein the at least one substantially vertical loop (30) enables adjustment of a vertical position of the arch (column 2, lines 30-32).
.

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tepper (US 5,052,409).
In regards to claim 6, Tepper teaches the apparatus of claim 1. Tepper teaches in Figure 16 that the arch (formed by the shape of lingual portion 134, filaments 135, 136 and clearance 142) comprises a filament (135, 136) that can be made of materials commonly known in the art (see column 10, lines 26-30).
Tepper does not explicitly teach that the filament is a metal wire.
However, it would have been obvious to one having ordinary skill in the art at the time of invention to provide the filament being a metal wire, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 12-14 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tepper (US 5,052,409) in view of Gerber (US 3,162,948) and further in view of Brown J. Steven et al. (US 4,471,771).
In regards to claim 12-14 and 16, Tepper teaches the apparatus of claim 1. Tepper does not teach that the attachment mechanism includes a plurality of resinous formations having hooks mounted thereto for engagement with the predetermined teeth; wherein the plurality of resinous formations are adapted to at least partially reside in a location of a missing molar of the patient; further comprising a plurality of sleeves mounted to the plurality of resinous formations, the plurality of sleeves receiving ends of the constraining mechanism; wherein the hooks are positioned on each side of the dental appliance, the dental appliance further comprising a cross-member connecting at least two hooks on each side of the dental appliance.
However, Gerber teaches in Figures 1 and 5 that the attachment mechanism (12, 14) includes a plurality of formations (as defined in the annotated copy of Figure 5 provided below) having hooks (24) mounted (indirectly via tubes 8, 10) thereto (Figure 1 shows free ends 24 being mounted to the bands 12, 14) for engagement with the predetermined teeth; wherein the plurality of formations (as defined in the annotated copy of Figure 5 provided below) are adapted to (capable of being positioned such that) at least partially reside in a location of a missing molar of the patient; further comprising a plurality of sleeves (tubes 8, 10) mounted to the plurality of formations (as defined in the annotated copy of Figure 5 provided below), the plurality of sleeves (8, 10) receiving (see column 2, lines 5-63) ends (44, 46) of the constraining mechanism (26); wherein the hooks (24) are positioned on each side of the dental appliance (as shown in Figure 

    PNG
    media_image2.png
    286
    577
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of invention to modify the attachment mechanism of Tepper to include a plurality of formations having hooks mounted thereto for engagement with the predetermined teeth; wherein the plurality of  formations are adapted to at least partially reside in a location of a missing molar of the patient; further comprising a plurality of sleeves mounted to the plurality of formations, the plurality of sleeves receiving ends of the constraining mechanism; wherein the hooks are positioned on each side of the dental appliance, the dental appliance further comprising a cross-member connecting at least two hooks on each side of the dental appliance as taught by Gerber because this element is known to provide additional stabilizing structure(s) to bear upon the patient’s dentition to more securely anchor the appliance to the patient, as Gerber teaches in column 2, lines 10-16.
Tepper and Gerber do not teach that the plurality of formations of the attachment mechanism are resinous.

It would have been obvious to one having ordinary skill in the art at the time of invention to modify the plurality of formations of the attachment mechanism taught by Tepper as modified by Gerber to be resinous as taught by Brown J. Steven et al. because this material is known to be a commercially available material that can provide the needed rigidity for the attachment mechanism, as Brown J. Steven et al. teaches in column 5, lines 58-60.

Claims 29 and 30 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tepper (US 5,052,409) in view of Keropian (US 6,766,802).
In regards to claims 29 and 30, Tepper teaches the apparatus of claim 1. Tepper does not teach that the arch comprises a wire at the apex; wherein the wire is metal.
However, Keropian teaches in Figure 4, column 3, lines 10-12 and columns 3-4, lines 57-5 an analogous device wherein the arch (transverse wire/tongue depressor 32; as evidenced by the attached “Architectural Types of Arches,” the transverse wire/tongue depressor 32 is shaped as a flat arch) comprises a wire at the apex (column 4, lines 3-4 teaches “tongue depressor 32 is also made of wire;” thus, the entire tongue depressor 32 (which includes the apex of the tongue depressor 32) is made of 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the arch of Tepper such that the arch comprises a wire at the apex; wherein the wire is metal as taught by Keropian because this element is known in the art to be an alternate configuration of the arch that is suitable for holding the tongue down to open the air passage and substantially prevent snoring, as Keropian teaches in columns 3-4, lines 57-1.

Allowable Subject Matter
Claims 18 and 20-23 are allowed.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leal (US 5,199,872)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        1/15/2021